Dismissed; Opinion Filed September 17, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01117-CV

            JESUS ANTONIO GONZALEZ, Appellant
                           V.
BLUE CIEL TOWER DEVELOPMENT, LTD., HIC-GP, INC., HARWOOD
   INTERNATIONAL INCORPORATED, HARWOOD LIVING, LP,
          HARWOOD LIVING GP, LLC, ET AL., Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-01134

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Myers, and Justice Nowell
                            Opinion by Justice Myers
      The Court has before it a joint motion to dismiss filed on September 15, 2020

by the parties in the above case. The motion informs us the parties have settled this

matter. Accordingly, we GRANT the motion to dismiss and DISMISS this appeal.



                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

191117F.P05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JESUS ANTONIO GONZALEZ,                     On Appeal from the 95th District
Appellant                                   Court, Dallas County, Texas
                                            Trial Court Cause No. DC-19-01134.
No. 05-19-01117-CV         V.               Opinion delivered by Justice Myers.
                                            Chief Justice Burns and Justice
BLUE CIEL TOWER                             Nowell participating.
DEVELOPMENT, LTD., HIC-GP,
INC., HARWOOD
INTERNATIONAL
INCORPORATED, HARWOOD
LIVING, LP, HARWOOD LIVING
GP, LLC, ET AL., Appellees

      In accordance with this Court’s opinion of this date, the appeal is

DISMISSED. It is ORDERED that each party bear its own costs of this appeal.

Judgment entered this 17th day of September, 2020.




                                      –2–